UNPUBLISHED

                   UNITED STATES COURT OF APPEALS
                       FOR THE FOURTH CIRCUIT


                            No. 01-2003



GARY E. MCCLAIN,

                                              Plaintiff - Appellant,

          versus


PACTIV   CORPORATION;   HOWARD  SELLERS;   TIM
RANDALL; JODY ROWLAND; JOSEPH P. BERLEY; LINDA
MILTON; JOE POWELL; DOUG BOYNTON; LARRY
WONOSKI; JOE GARRISON; RON CLARK; ROBIN
MONTGOMERY,

                                           Defendants - Appellees,

          and


TENNECO PACKAGING, INCORPORATED; DAWN PRICE;
MARTIN JAMES,

                                                        Defendants.



Appeal from the United States District Court for the District of
South Carolina, at Aiken. Cameron McGowan Currie, District Judge.
(CA-99-3710-1-22)


Submitted:   February 25, 2002            Decided:   March 11, 2002


Before MOTZ and WILLIAMS, Circuit Judges, and HAMILTON, Senior
Circuit Judge.


Affirmed by unpublished per curiam opinion.
J. Dennis Bolt, BOLT LAW FIRM, Columbia, South Carolina, for
Appellant. Vinton D. Lide, VINTON D. LIDE & ASSOCIATES, L.L.C.,
Lexington, South Carolina; Paul H. Derrick, Kristin E. Toussaint,
JACKSON, LEWIS, SCHNITZLER & KRUPMAN, Greenville, South Carolina,
for Appellees.


Unpublished opinions are not binding precedent in this circuit.
See Local Rule 36(c).




PER CURIAM:

     Gary McClain appeals the district court’s order granting the

Defendants’ motions for summary judgment on his 42 U.S.C.A. § 1983

(West Supp. 2001) complaint.   We have reviewed the record and the

district court’s opinion and find no reversible error.   According-

ly, we affirm on the reasoning of the district court.    See McClain

v. Pactiv Corp., No. CA-99-3710-1-22 (D.S.C. July 13, 2001).     We

deny the Appellees’ renewed motions to strike the record as moot.

We dispense with oral argument because the facts and legal conten-

tions are adequately presented in the materials before the court

and argument would not aid the decisional process.




                                                           AFFIRMED



                                 2